Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 1 of 17




                       EXHIBIT A
          Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 2 of 17




                              Direct Purchaser Plaintiffs’ Complaint
    Alleged Individual Drug Conspiracies               Alleged Participants
                                                       Lannett
    Acetazolamide Tablets
                                                       Taro
                                                       Heritage
    Acetazolamide Capsules                             Teva
                                                       Zydus
                                                       Heritage
                                                       Lannett
    Doxycycline Monohydrate (Doxy Mono)
                                                       Mylan
                                                       Par
                                                       Aurobindo
                                                       Citron
    Fosinopril Hydrochlorothiazide (Fosi-HCTZ)         Glenmark
                                                       Heritage
                                                       Sandoz
                                                       Heritage
    Glipizide-Metformin                                Mylan
                                                       Teva
                                                       Actavis
                                                       Aurobindo
                                                       Citron
    Glyburide-Metformin
                                                       Heritage
                                                       Impax
                                                       Teva
                                                       Apotex
    Leflunomide                                        Heritage
                                                       Teva
                                                       Actavis
    Meprobamate1                                       Dr. Reddy’s
                                                       Heritage
                                                       G&W
    Metronidazole Cream                                Sandoz
                                                       Teva




1
        The DPP Complaint lists Actavis as one of the “relevant manufacturers of meprobamate” but
notes that Actavis exited the meprobamate market in “early 2013.” DPP ¶¶ 261-62. It thus alleges only
an “agreement between at least Defendants Heritage and Dr. Reddy’s” as being part of the “overarching
conspiracy.” Id. at ¶ 269.


                                                   1
          Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 3 of 17




    Alleged Individual Drug Conspiracies             Alleged Participants
                                                     G&W
                                                     Impax
    Metronidazole Jelly
                                                     Sandoz
                                                     Teva
                                                     Sandoz
    Metronidazole Lotion
                                                     Teva
                                                     Sandoz
    Metronidazole Vaginal
                                                     Valeant/Oceanside
                                                     Ascend2
                                                     Heritage
    Nimodipine
                                                     Sun
                                                     Teva
                                                     Actavis
                                                     Par
    Nystatin Cream                                   Perrigo
                                                     Sandoz
                                                     Taro
                                                     Actavis
    Nystatin Ointment                                Perrigo
                                                     Sandoz
                                                     Heritage
    Nystatin Tablets                                 Sun
                                                     Teva
                                                     Heritage
    Paromomycin
                                                     Sun
                                                     Heritage
    Theophylline
                                                     Teva
                                                     Actavis
    Verapamil Tablets                                Heritage
                                                     Mylan
                                                     Actavis
    Verapamil Capsules
                                                     Mylan
                                                     Dr. Reddy’s
    Zoledronic Acid                                  Heritage
                                                     Par




2
       The DPP Complaint lists Ascend as one of the “relevant manufacturers of nimodipine” but does
not name Ascend as a Defendant, presumably because Ascend never marketed nimodipine. See EPP
Compl. ¶ 283.



                                                 2
          Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 4 of 17




                                 End Payor Plaintiffs’ Complaint
    Alleged Individual Drug Conspiracies            Alleged Participants
                                                    Actavis
                                                    Par
    Nystatin Cream                                  Perrigo
                                                    Sandoz
                                                    Taro
                                                    Actavis
    Nystatin Ointment                               Perrigo
                                                    Sandoz
                                                    Heritage
    Nystatin Tablets
                                                    Sun
                                                    Heritage
    Nimodipine
                                                    Sun
                                                    Sun
                                                    Actavis
    Doxycycline Hyclate Regular Release (Doxy
                                                    West-Ward
    RR)3
                                                    Mylan
                                                    Par
                                                    Heritage
    Doxycycline Hyclate Delayed Release (Doxy
                                                    Mayne
    DR)
                                                    Mylan
                                                    Heritage
                                                    Lannett
    Doxycycline Monohydrate (Doxy Mono)
                                                    Mylan
                                                    Par
                                                    Dr. Reddy’s
    Zoledronic Acid                                 Heritage
                                                    Par
                                                    Dr. Reddy’s
    Meprobamate
                                                    Heritage
                                                    Taro
    Acetazolamide Tablets
                                                    Lannett
                                                    Heritage
    Acetazolamide Capsules                          Teva
                                                    Zydus




3
      EPPs do not seek to recover damages or equitable relief from overcharges for
Doxycycline Hyclate Regular Release (Doxy RR) or Doxycycline Hyclate Delayed Release
(Doxy DR). See EPP Compl. ¶ 3 n.17.



                                                3
      Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 5 of 17




Alleged Individual Drug Conspiracies       Alleged Participants
                                           Aurobindo
                                           Citron
Fosinopril-HCTZ (Fosi-HCTZ)                Glenmark
                                           Heritage
                                           Sandoz
                                           Heritage
Glipizide-Metformin                        Mylan
                                           Teva
                                           Aurobindo
                                           Citron
Glyburide
                                           Heritage
                                           Teva
                                           Actavis
                                           Aurobindo
Glyburide-Metformin                        Citron
                                           Heritage
                                           Teva
                                           Apotex
Leflunomide                                Heritage
                                           Teva
                                           Heritage
Paromomycin
                                           Sun
                                           Heritage
Theophylline
                                           Teva
                                           Actavis
Verapamil                                  Heritage
                                           Mylan




                                       4
          Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 6 of 17




                              Indirect Reseller Plaintiffs’ Complaint
    Alleged Individual Drug Conspiracies            Alleged Participants
                                                    Heritage
    Nystatin Tablets                                Teva
                                                    Sun
                                                    Actavis
                                                    Par
    Nystatin Cream                                  Perrigo
                                                    Sandoz
                                                    Taro
                                                    Actavis
    Nystatin Ointment                               Perrigo
                                                    Sandoz
                                                    Heritage
    Nimodipine
                                                    Sun
                                                    Heritage
    Doxycycline Hyclate Delayed Release (Doxy
                                                    Mayne
    DR)4
                                                    Mylan
                                                    Sun
                                                    Actavis
    Doxycycline Regular Release (Doxy RR)           West-Ward
                                                    Mylan
                                                    Par
                                                    Heritage
                                                    Lannett
    Doxycycline Monohydrate (Doxy Mono)
                                                    Mylan
                                                    Par
                                                    Dr. Reddy’s
    Zoledronic Acid                                 Heritage
                                                    Par
                                                    Dr. Reddy’s
    Meprobamate
                                                    Heritage
                                                    Lannett
    Acetazolamide Tablets
                                                    Taro
                                                    Heritage
    Acetazolamide Capsules                          Teva
                                                    Zydus




4
      IRPs do not seek to recover damages or equitable relief from overcharges for
Doxycycline Hyclate Regular Release (Doxy RR) or Doxycycline Hyclate Delayed Release
(Doxy DR). See EPP Compl. ¶ 360 n.23.



                                                5
      Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 7 of 17




Alleged Individual Drug Conspiracies             Alleged Participants
                                                 Aurobindo
                                                 Citron
Fosinopril-Hydrochlorothiazide (Fosi-HCTZ)       Glenmark
                                                 Heritage
                                                 Sandoz
                                                 Heritage
Glipizide-Metformin                              Mylan
                                                 Teva
                                                 Aurobindo
                                                 Citron
Glyburide
                                                 Heritage
                                                 Teva
                                                 Actavis
                                                 Aurobindo
Glyburide-Metformin                              Citron
                                                 Heritage
                                                 Teva
                                                 Apotex
Leflunomide                                      Heritage
                                                 Teva
                                                 Heritage
Paromomycin
                                                 Sun
                                                 Heritage
Theophylline
                                                 Teva
                                                 Actavis
Verapamil                                        Heritage
                                                 Mylan




                                             6
          Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 8 of 17




                                   Kroger Plaintiffs’ Complaint
    Alleged Individual Drug Conspiracies5             Alleged Participants
                                                      Heritage
                                                      Lannett
    Acetazolamide                                     Taro
                                                      Teva
                                                      Zydus
                                                      Mylan
    Albuterol
                                                      Sun
                                                      Mylan
    Amitriptyline                                     Par
                                                      Sandoz
                                                      Lannett
                                                      Par
    Baclofen
                                                      Teva
                                                      Upsher-Smith
                                                      Mylan
    Benazepril HCTZ
                                                      Sandoz




5
        The Kroger Plaintiffs group their allegations into 31 counts, but five of those counts
improperly combine allegations concerning separate alleged conspiracies naming distinct
defendants as to distinct formulations of that drug. See Count Two (Acetazolamide: Tablets –
Taro and Lannett (Kroger Compl. ¶¶ 237-243), Capsules – Heritage, Teva, Zydus (Kroger
Compl. ¶¶ 244-250)); Count Twelve (Doxycycline: Doxy Hyclate [Regular Release] – West-
Ward, Actavis, Sun, Teva, Par (Kroger Compl. ¶¶ 440-448), Doxy Mono – Heritage, Lannett,
Mylan, and Par (¶¶ 449-461), Doxy DR – Heritage, Mylan, Mayne (Kroger Compl. ¶¶ 462-
470)); Count Twenty-Three (Metronidazole: Cream – G&W, Sandoz, Teva (Kroger Compl. ¶¶
656-658), Jelly – G&W, Sandoz, Teva, Impax (Kroger Compl. ¶¶ 659-662), Lotion – Sandoz,
Teva (Kroger Compl. ¶¶ 663-666), Vaginal – Sandoz, Valeant (Kroger Compl. ¶¶ 667-671);
Count Twenty-Five (Nystatin: Cream – Taro, Perrigo, Par, Actavis, Sandoz (Kroger Compl. ¶¶
691-696), Ointment – Perrigo, Sandoz, Actavis (Kroger Compl. ¶¶ 697-701), Tablets –
Sun/Mutual, Heritage, Teva (Kroger Compl. ¶¶ 702-209); Count Twenty-Eight (Propranolol:
Capsules – Actavis, Breckenridge, Upsher-Smith (Kroger Compl. ¶¶ 744-745), Tablets –
Actavis, Mylan, Teva, Pliva, UDL, Par, Heritage (Kroger Compl. ¶¶ 746-750). The Kroger
Plaintiffs thus purport to allege not just 31, but 41 distinct individual conspiracies. In addressing
these allegations in the motion, no Defendant concedes that distinct formulations of any drug are
appropriately the subject of a single alleged conspiracy.



                                                  7
      Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 9 of 17




Alleged Individual Drug Conspiracies5       Alleged Participants
                                            Actavis
                                            Akorn
                                            Fougera
                                            Hi-Tech
Clobetasol                                  Morton Grove
                                            Perrigo
                                            Sandoz
                                            Taro
                                            Wockhardt
                                            Mylan
Clomipramine                                Sandoz
                                            Taro
                                            Actavis
                                            Fougera
Desonide                                    Perrigo
                                            Sandoz
                                            Taro
                                            Impax
                                            Lannett
Digoxin                                     Mylan
                                            Par
                                            West-Ward
                                            Dr. Reddy’s
                                            Mylan
Divalproex ER
                                            Par
                                            Zydus
                                            Actavis
                                            Heritage
                                            Lannett
                                            Mayne
Doxycycline
                                            Mylan
                                            Par
                                            Sun
                                            West-Ward
                                            Fougera
                                            Perrigo
Econazole
                                            Taro
                                            Teligent
                                            Actavis
Fluocinonide                                Taro
                                            Teva




                                        8
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 10 of 17




Alleged Individual Drug Conspiracies5       Alleged Participants
                                            Aurobindo
                                            Citron
Fosinopril-HCTZ                             Glenmark
                                            Heritage
                                            Sandoz
                                            Heritage
Glipizide-Metformin                         Mylan
                                            Teva
                                            Aurobindo
                                            Citron
Glyburide
                                            Heritage
                                            Teva
                                            Actavis
                                            Aurobindo
Glyburide-Metformin                         Heritage
                                            Teva
                                            Citron
                                            Apotex
Leflunomide                                 Heritage
                                            Teva
                                            Lannett
Levothyroxine                               Mylan
                                            Sandoz
                                            Akorn
                                            Fougera
Lidocaine-Prilocaine                        Hi-Tech
                                            Impax
                                            Sandoz
                                            Dr. Reddy’s
Meprobamate
                                            Heritage
                                            G&W
                                            Impax
Metronidazole                               Sandoz
                                            Teva
                                            Valeant
                                            Heritage
Nimodipine
                                            Sun
                                            Actavis
                                            Heritage
                                            Par
                                            Perrigo
Nystatin
                                            Sandoz
                                            Sun
                                            Taro
                                            Teva


                                        9
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 11 of 17




Alleged Individual Drug Conspiracies5    Alleged Participants
                                         Heritage
Paromomycin
                                         Sun
                                         Actavis
                                         Apotex
                                         Dr. Reddy’s
                                         Glenmark
Pravastatin                              Lupin
                                         Mylan
                                         Sandoz
                                         Teva
                                         Zydus
                                         Actavis
                                         Breckenridge
                                         Heritage
Propranolol                              Mylan
                                         Par
                                         Teva
                                         Upsher-Smith
                                         Heritage
Theophylline ER
                                         Teva
                                         Actavis
Ursodiol                                 Epic
                                         Lannett
                                         Actavis
Verapamil                                Heritage
                                         Mylan
                                         Dr. Reddy’s
Zoledronic Acid
                                         Heritage




                                        10
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 12 of 17




                                   Humana Complaint
Alleged Individual Drug Conspiracies       Alleged Participants
                                           Taro
Acetazolamide tablets
                                           Lannett
                                           Heritage
Acetazolamide capsules                     Teva
                                           Zydus
                                           Mylan
Amitriptyline                              Par
                                           Sandoz
                                           Lannett
                                           Par
Baclofen
                                           Teva
                                           Upsher-Smith
                                           Mylan
Benazepril
                                           Sandoz
                                           Actavis
                                           Akorn
                                           Fougera
                                           Hi-Tech
Clobetasol                                 Morton Grove
                                           Perrigo
                                           Sandoz
                                           Taro
                                           Wockhardt
                                           Mylan
Clomipramine                               Sandoz
                                           Taro
                                           Actavis
                                           Fougera
Desonide                                   Perrigo
                                           Sandoz
                                           Taro
                                           Impax
                                           Lannett
                                           Mylan
Digoxin
                                           Par
                                           Sun
                                           West-Ward
                                           Dr. Reddy’s
                                           Mylan
Divalproex
                                           Par
                                           Zydus




                                          11
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 13 of 17




Alleged Individual Drug Conspiracies         Alleged Participants
                                             Actavis
                                             Par
Doxycycline Hyclate (Doxy Hyclate)           Sun
                                             Teva
                                             West-Ward
                                             Heritage
Doxycycline Hyclate Delayed Release (Doxy
                                             Mayne
DR)
                                             Mylan
                                             Heritage
                                             Lannett
Doxycycline Monohydrate (Doxy Mono)
                                             Mylan
                                             Par
                                             Fougera
                                             Perrigo
Econazole                                    Sandoz
                                             Taro
                                             Teligent
                                             Actavis
                                             Fougera
Fluocinonide                                 Sandoz
                                             Taro
                                             Teva
                                             Apotex
Leflunomide                                  Heritage
                                             Teva
                                             Lannett
Levothyroxine                                Mylan
                                             Sandoz
                                             Akorn
                                             Fougera
Lidocaine                                    Hi-Tech
                                             Impax
                                             Sandoz
                                             Actavis
                                             Par
Nystatin Cream                               Perrigo
                                             Sandoz
                                             Taro
                                             Actavis
Nystatin Ointment                            Perrigo
                                             Sandoz
                                             Teva
Nystatin Tablets                             Heritage
                                             Sun



                                            12
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 14 of 17




Alleged Individual Drug Conspiracies    Alleged Participants
                                        Actavis
                                        Apotex
                                        Dr. Reddy’s
                                        Glenmark
Pravastatin
                                        Lupin
                                        Mylan
                                        Teva
                                        Zydus
                                        Actavis
Propranolol Capsules                    Breckenridge
                                        Upsher-Smith
                                        Actavis
                                        Endo
                                        Heritage
Propranolol Tablets                     Mylan
                                        Par
                                        Teva
                                        UDL
                                        Heritage
Theophylline
                                        Teva
                                        Actavis
Ursodiol                                Epic
                                        Lannett
                                        Actavis
Verapamil                               Heritage
                                        Mylan




                                       13
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 15 of 17




                                State Plaintiffs’ Complaint
Alleged Individual Drug Conspiracies          Alleged Participants
                                              Heritage
Nimodipine                                    Sun
                                              Ascend
                                              Heritage
Zoledronic Acid
                                              Dr. Reddy’s
                                              Heritage
Meprobamate
                                              Dr. Reddy’s
                                              Heritage
Doxycycline Hyclate Delayed Release (Doxy     Emcure
DR)                                           Mylan
                                              Mayne
                                              Heritage
                                              Lannett
Doxycycline Monohyrdrate (Doxy Mono)
                                              Par
                                              Mylan
                                              Heritage
Acetazolamide                                 Teva
                                              Zydus
                                              Heritage
                                              Aurobindo
Fosinopril-Hydrochlorothiazide (Fosi-HCTZ)    Citron
                                              Glenmark
                                              Sandoz
                                              Heritage
Glipizide-Metformin                           Mylan
                                              Teva
                                              Heritage
                                              Teva
Glyburide
                                              Aurobindo
                                              Citron
                                              Heritage
                                              Teva
Glyburide-Metformin
                                              Aurobindo
                                              Actavis
                                              Heritage
Leflunomide                                   Teva
                                              Apotex
                                              Heritage
Nystatin                                      Teva
                                              Sun
                                              Heritage
Paromomycin
                                              Sun




                                             14
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 16 of 17




Alleged Individual Drug Conspiracies    Alleged Participants
                                        Heritage
Theophylline ER
                                        Teva
                                        Heritage
Verapamil                               Mylan
                                        Actavis




                                       15
     Case 2:18-cv-00284-CMR Document 83-2 Filed 02/21/19 Page 17 of 17




                                Marion Plaintiffs’ Complaint
Alleged Individual Drug Conspiracies           Alleged Participants
                                               Ascend
                                               Apotex
                                               Aurobindo
                                               Citron
                                               Dr. Reddy’s
                                               Emcure
                                               Glenmark
The Marion Plaintiffs allege a single          Heritage
conspiracy covering “all generic drugs”        Lannett
                                               Mayne Pharma
                                               Mylan
                                               Par
                                               Sandoz
                                               Sun
                                               Teva
                                               Zydus




                                            16
